Citation Nr: 1524308	
Decision Date: 06/08/15    Archive Date: 06/19/15

DOCKET NO.  13-18 178	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to service connection for a right foot disability, to include under the diagnosis of plantar fasciitis.  

2. Entitlement to an initial compensable rating for residuals of a left ankle injury.  

3. Entitlement to an initial compensable rating for left foot degenerative joint disease (DJD).  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

T. Casey, Associate Counsel

INTRODUCTION

The Veteran served on active duty from May 1991 to May 2011.  These matters are before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision of the Salt Lake City, Utah Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for plantar fasciitis of the right foot; granted service connection for status post fixation with two cannulated screws at the lateral malleolus fracture of the left ankle with residual scar, rated 0 percent, effective June 1, 2011; and granted service connection for DJD of the left foot (claimed as plantar fasciitis), rated 0 percent, effective August 1, 2011.  The Veteran's claims file is now in the jurisdiction of the Houston, Texas RO.  

In a June 2013 VA Form 9, the Veteran requested a videoconference hearing before the Board, which was scheduled in November 2014; he failed to appear for the hearing.  Consequently, his hearing request is deemed withdrawn.  38 C.F.R. § 20.704(d).  The record reveals that the Veteran's representative was provided an opportunity to provide argument regarding the issues currently on appeal.

The Veteran had also initiated appeals of denials of service connection for left and right knee pain.  A June 2013 rating decision granted service connection for left and right knee patellofemoral syndrome, each rated 0 percent, effective June 1, 2011.  In a June 2013 VA Form 9, the Veteran initiated appeals of the initial ratings assigned for the left and right knee patellofemoral syndrome; however, he did not perfect his appeals of those issues following the issuance of a March 2014 statement of the case (SOC).  Consequently, those matters are not before the Board.  


FINDINGS OF FACT

1. The Veteran is not shown to have (or at any time during the pendency of the instant claim to have had) a right foot disability.  

2. Throughout the appeal period, the Veteran's residuals of a left ankle injury are reasonably shown to have been manifested by painful, moderate limitation of ankle motion; more than moderate limitation of ankle motion is not shown.  

3. Throughout the appeal period, the Veteran's left foot DJD is reasonably shown to have been manifested by the arthritis shown by X-ray with less than compensable range of motion and less than moderate foot impairment.  


CONCLUSIONS OF LAW

1. Service connection for a right foot disability is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).  

2. Throughout the appeal period, a 10 percent, but no higher, rating is warranted for the residuals of a left ankle injury.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.59, 4.71a, Diagnostic Code (Code) 5271 (2014).  

3. Throughout the appeal period, a 10 percent, but no higher, rating is warranted for the Veteran's left foot DJD.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.31, 4.59, 4.71a, Codes 5003, 5010, 5284 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A (West 2014) have been met.  By correspondence dated in April 2011, VA notified the Veteran of the information needed to substantiate his claims, to include notice of the information that he was responsible for providing and of the evidence that VA would attempt to obtain, as well as how VA assigns disability ratings and effective dates of awards.  As the rating decision on appeal granted service connection for residuals of a left ankle injury and for left foot DJD, and assigned disability ratings and effective dates for the awards, statutory notice had served its purpose, and its application was no longer required.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  The Board finds that the letter was also adequate as to the claim for service connection, having provided general notice as to the required elements.

The Veteran's service treatment records (STRs) and pertinent postservice treatment records have been secured.  He was afforded VA examinations in April 2011 and March 2014.  The Board finds the examination reports adequate for adjudication purposes, as they note all findings needed to adjudicate the claims.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide these matters, and that no further development of the evidentiary record is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.  

Legal Criteria, Factual Background, and Analysis

The Board has reviewed the Veteran's entire record with an emphasis on the evidence relevant to these appeals.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.  

Service Connection Claim

Service connection may be granted for disability resulting from personal injury suffered or disease contracted during active military service, or for aggravation of a pre-existing injury suffered, or disease contracted, during service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To establish service connection for a disability there must be evidence of:  (1) a present disability for which service connection is sought; (2) incurrence or aggravation of a disease or injury in service; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  

On April 2001 periodic service examination, the Veteran's lower extremities and feet were normal.  

On January 2009 service examination, the Veteran's lower extremities and feet were normal, except for a surgical scar on the left ankle.  In an associated report of medical history, he indicated that he had swollen or painful joints.  He was found fit for full duty.  

In a January 2011 report of medical assessment, the Veteran reported pain in his right foot.  In an associated report of medical history, the Veteran indicated that he had right foot plantar fasciitis.  

On April 2011 VA examination, the Veteran reported that he had plantar fasciitis for about 12 months, since injuring his right foot during physical training in service.  He had pain in the right heel and arch which occurred 5 times per day, lasting about 2 hours each time.  Physical examination of the right foot did not find any evidence of edema, disturbed circulation, weakness, atrophy of the musculature, tenderness, heat, redness, instability, or signs of deformity.  There was active motion of the metatarsophalangeal joint of the great toes bilaterally.  There was no functional limitation of standing and walking.  He did not use corrective shoe wear.  X-rays of the right foot were normal.  Plantar fasciitis of the right foot was not diagnosed.  

In a statement received in May 2013, the Veteran asserted that he developed plantar fasciitis while running during his last 2 years in service.  He stated that he stretched his foot and tried wearing a brace to relieve the pain but "pushed through it" to remain on full duty.  He indicated that he rarely went for medical treatment because it can be viewed as weakness.  

In a statement received in May 2013, the Veteran's wife indicated that the Veteran began to experience foot pain over the course of his service.  It would get so bad that it appeared painful for him to walk.  

On March 2014 VA examination, there was no evidence of right foot pathology.  
X-rays of the right foot were normal.  It was noted that the Veteran's right foot condition did not impact his ability to work.  

The initial threshold matter that must be addressed here (as in any claim seeking service connection) is whether or not there is competent evidence that the Veteran currently has (or during the pendency of the claim has had) the disability for which service connection is sought (a right foot disability/plantar fasciitis).  He asserts that he has had right foot plantar fasciitis since about April 2010.  Although he is competent to report lay-observable symptoms, whether or not there is underlying pathology for the symptoms constituting a compensable disability is a medical question beyond the capability of his own lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Consequently, the Board finds that his assertion that he has plantar fasciitis is not probative evidence.  

The record does not show that the Veteran has (or during the pendency of the instant claim has had) a right foot disability.  He has not submitted any evidence showing a diagnosis of plantar fasciitis or any other right foot disability.  The Veteran reported, on a January 2011 report of medical assessment and on April 2011 VA examination, that he had been diagnosed with right foot plantar fasciitis.  However, he does not point to any occasion, treatment, or evaluation when a right foot disability was actually diagnosed (or underlying pathology for his claimed disability was identified).  Although the Veteran has reported recurrent pain in the right heel and arch, neither the April 2011 nor the March 2014 VA examiner found any right foot pathology.  In the absence of proof of a current right foot disability, there is no valid claim for service connection.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998), cert. denied, 526 U.S. 1144 (1999).  The claim for a right foot disability, to include under the diagnosis of plantar fasciitis, is denied.

Increased Rating Claims

Disability evaluations are determined by the application of the VA Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining, including regarding degree of disability, is resolved in favor of the Veteran.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.  

Where an appeal is from the initial rating assigned with the award of service connection for a disability, the entire history of the disability must be considered and, if appropriate, separate "staged" ratings may be assigned for separate periods of time, based on the facts found.  Fenderson v. West, 12 Vet. App. 119 (1999).  

The Board notes that with any form of arthritis, painful motion is an important factor of disability, the facial expression, wincing, etc., on pressure or manipulation should be carefully noted and definitely related to affected joints.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on ROM measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability, and incoordination.  A finding of functional loss due to pain must be supported by adequate pathology, and evidenced by the visible behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997) (citing 38 C.F.R. § 4.40).  Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Pain, in and of itself, that does not result in additional functional loss does not warrant a higher rating; the Court held that pain alone does not constitute function loss, but is just one fact to be considered when evaluating functional impairment.  Id.  

On April 2011 VA examination, the Veteran reported left ankle weakness, stiffness, giving way, lack of endurance, locking, fatigability, tenderness, pain, popping, clicking, and difficulty standing/walking.  He denied swelling, heat, redness, deformity, drainage, effusion, subluxation, and/or dislocation.  He had flare-ups 2 times per week, precipitated by physical activity and resting, which lasted for about 1 hour each episode with limitation of motion due to stiffness and soreness in the left ankle.  He had tenderness while walking and could not stand for long periods without lifting his left foot to relieve the pressure.  Functional impairment consisted of inability to exercise regularly and having to stop working and stretch out the ankle.  The Veteran reported that he was employed as a facilities maintenance manager.  Physical examination of the left foot did not find any evidence of edema, disturbed circulation, weakness, atrophy of the musculature, tenderness, heat, redness, instability, or signs of deformity.  There was active motion of the metatarsophalangeal joint of the great toes bilaterally.  There was no functional limitation of standing and walking.  He had a normal gait and did not use corrective shoe wear.  Physical examination of the left ankle found ROM was plantar flexion of 45 degrees and dorsiflexion of 20 degrees, with no additional limitation on repetitive testing.  X-rays of the left foot revealed mild DJD.  X-rays of the left ankle were normal.  The diagnoses were left foot DJD and status post lateral malleolus fracture with surgical repair and scar.

In a statement received in May 2013, the Veteran indicated that he broke his left ankle during service and continued to perform all physical requirements after it healed for the next 10 years.  He stated that his left ankle has been a nagging problem ever since the surgery, and that he has had pain in the left foot during physical training throughout his 20 years of service, but he "pushed through it" to stay on full duty.  

In a statement received in May 2013, the Veteran's wife indicated that the Veteran's left ankle pain became increasingly worse over the years during his service.  She states that he wore ankle braces during physical training in approximately the last 10 years.  His left ankle clicks when he walks, which did not occur prior to his service.  

A May 2013 statement from R.K., the Veteran's officer-in-charge, indicates that he saw the Veteran daily, and that after physical training the Veteran would often complain of a sore ankle, which was aggravated by running.  

On March 2014 VA examination, the Veteran reported that he had occasional left ankle pain, swelling, and popping associated with cold, wet weather, and with bending, lifting, and pivoting activities he performs as activities of daily living.  He did not have left ankle flare-ups.  He reported current employment as a maintenance systems manager/supervisor.  Physical examination found left ankle ROM was plantar flexion of 40 degrees and dorsiflexion of 10 degrees, with no objective evidence of painful motion.  On repetitive testing, left ankle ROM was plantar flexion of 35 degrees and dorsiflexion of 10 degrees; there was additional limitation due to less movement than normal.  There was localized tenderness/pain on palpation, full muscle strength, and no instability of the left ankle.  X-rays of the left ankle were normal.  There was no evidence of left foot pathology.    

Left Ankle

The Veteran's residuals of a left ankle injury are currently assigned a 0 percent rating under 38 C.F.R. § 4.71, Code 5271, which provides for a 10 percent rating when there is moderate limitation of motion of the ankle.  A 20 percent rating is warranted for marked limitation of motion of the ankle.  Normal range of ankle motion is 20 degrees of dorsiflexion and 45 degrees of plantar flexion.  38 C.F.R. § 4.71a, Plate II.  

The words "moderate" and "marked" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the degree that its decisions are "equitable and just."  See 38 C.F.R. § 4.6.  It should also be noted that use of descriptive terminology by medical examiners, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.  

Based on a review of the evidence, the Veteran's left ankle injury residuals are reasonably shown to have been manifested by painful, moderate limitation of ankle motion throughout the entire appeal period.  On April 2011 VA examination, he reported left ankle symptoms such as pain, weakness, stiffness, popping/clicking, and difficulty standing and walking.  Although he had full ROM of the left ankle on examination, he reported flare-ups twice a week that would limit his left ankle motion due to stiffness and soreness.  On March 2014 VA examination, he denied left ankle flare-ups, but reported occasional pain, swelling, and popping due to weather, and bending, lifting, and pivoting.  His left ankle ROM was limited on physical examination, and there was additional limitation of motion on repetitive testing.  The Board finds that such impairment is most reasonably characterized as painful, moderate limitation of motion.  At no time during the appeal period has the Veteran's left ankle injury residuals been manifested by symptoms analogous to marked limitation of motion.  

In short, the disability picture presented is consistent with the degree of severity warranting a 10 percent rating under Code 5271.  At no time during the appeal period has the left ankle injury residuals more closely approximated the level of severity that would warrant the next higher (20 percent) rating.  Consequently, a 10 percent, but no higher, rating is warranted for the Veteran's left ankle injury residuals throughout the appeal period.  

The Board has also considered other diagnostic codes pertaining to the ankle.  However, ankylosis of the left ankle, malunion, or astragalectomy is not shown.  Thus, higher ratings under Codes 5270, 5272, 5273, and 5274 are not warranted.  

The Board notes that throughout, all symptoms of the Veteran's left ankle injury residuals noted and reported (and associated impairment) are encompassed by the schedular criteria for the ratings now assigned, and that those criteria are therefore not inadequate, and referral of this case for consideration of an extraschedular rating is not warranted.  38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. App. 111 (2008).  

Left Foot

The Veteran's left foot DJD is rated under Codes 5010-5284 (for traumatic arthritis and other foot injuries).  Traumatic arthritis (substantiated by X-ray findings) is rated as degenerative arthritis, and will be rated on the basis of limitation of motion under the appropriate diagnostic code(s) for the specific joint(s) involved.  When the limitation of motion is noncompensable under the appropriate diagnostic code(s), a 10 percent rating is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  Arthritis with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups warrants a 10 percent rating.  Arthritis with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups with occasional incapacitating exacerbations warrants a 20 percent rating.  38 C.F.R. § 4.71a, Codes 5010 and 5003.  

The Board notes that limitation of motion of the foot is encompassed by the schedular criteria under Code 5284, which provides for a 10 percent rating when there is moderate foot injury.  A 20 percent rating is warranted for moderately severe foot injury.  A 30 percent rating is warranted for severe foot injury.  A 40 percent rating is warranted for actual loss of use of the foot.  38 C.F.R. § 4.71a.  If there is less than moderate foot injury, a 0 percent rating is assigned.  38 C.F.R. § 4.31.  

The words "moderate," "moderately severe," and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the degree that its decisions are "equitable and just."  See 38 C.F.R. § 4.6.  

Throughout the appeal period, the Veteran's left foot DJD is reasonably shown to have been manifested by arthritis shown by X-ray without symptoms and impairment characteristic of moderate or greater foot disability.  On April 2011 VA examination, X-rays revealed mild DJD of the left foot.  However, there was active motion of the metatarsophalangeal joint of the great toe and his gait was normal.  The examiner noted that there was no functional limitation of standing or walking.  Furthermore, on March 2014 VA examination, there was no evidence of left foot pathology.  

While the Veteran has reported foot pain, the impact on function shown has not been characteristic of moderate, or greater, foot impairment at any time during the appeal period.  The Veteran specifically points to pain in the left foot during physical training throughout his 20 years of service.  The Board observes that the entire history of the disability must be considered.  However, the primary concern is the level of disability during the appeal period; in this case, from August 1, 2011.  

As the evidence does not show a compensable degree of limitation of left foot motion, the Veteran's left foot DJD warrants a 10 percent rating under Code 5003 for arthritis of a group of minor joints.  (The joints of the foot, including the metatarsophalangeal joint, are considered a group of minor joints.)  A rating in excess of 10 percent under Code 5003 is not warranted, because occasional incapacitating exacerbations are not shown.  

The Board has considered whether the Veteran is entitled to a rating in excess of 10 percent under any other diagnostic codes for rating foot disabilities.  However, there was no evidence of left foot pathology during the appeal period to warrant a rating in excess of 10 percent under any other pertinent Codes.   

In summary, the Veteran's left foot DJD is reasonably shown to have been manifested by arthritis with less than compensable range of motion, and less than moderate foot impairment.  Accordingly, a 10 percent, but no higher, rating is warranted for the left foot DJD for throughout the appeal period.  

The Board has considered whether referral for extraschedular consideration is indicated.  The evidentiary record does not show any manifestations or associated functional impairment due to the left foot DJD that are not encompassed by the schedular criteria for such disability.  There is also no objective evidence, or allegation, that the schedular criteria are inadequate.  Therefore, referral of this matter for extraschedular consideration is not warranted.  See 38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. App. 111 (2008).  


ORDER

The appeal seeking service connection for a right foot disability is denied.  

A 10 percent, but no higher, rating for the Veteran's left ankle injury residuals is granted.  

A 10 percent, but no higher, rating for the Veteran's left foot DJD is granted.  



____________________________________________
Nathaniel J. Doan
Acting Veterans Law Judge, Board of Veterans' Appeals  
Department of Veterans Affairs


